DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-20 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of structural features including but not limited to:
(claim 1) the structural features as recited therein and, particularly, an anti-rotation structure mounted on the main body, particularly, wherein the anti-rotation structure includes at least one edge portion that engages a mating alignment feature of the breech bolt structure and a mating alignment feature of the chamber portion of the barrel to define and maintain a rotational position of the breech bolt structure and the barrel relative to the central bore of the main body and, particularly, at least one of: wherein the anti-rotation structure has a proximate end portion adjacent to the rear-end portion of the main body and a distal end portion of the front-end portion of the main body and wherein the distal end portion of the anti-rotation structure is engageable by the buffer for limiting forward travel of the buffer when the barrel is detached from the main body; and wherein the anti-rotation structure has a proximate end portion adjacent to the rear-end portion of the main body and a distal end portion of the front-end portion of the main body and wherein the at least one edge portion of the anti-rotation structure includes a contoured portion therein within which at least a portion of the hammer of the trigger group resides when the hammer is in a cartridge firing position;

(claim 14) the structural features recited therein and, particularly, an anti-rotation structure mounted on the main body, particularly, wherein the anti-rotation structure includes at least one edge portion that engages a mating alignment feature of the breech bolt structure and a mating alignment feature of the chamber portion of the barrel to define and maintain a rotational position of the breech bolt structure and the barrel relative to the central bore of the main body, wherein the anti-rotation structure has a proximate end portion adjacent to the rear-end portion of the main body and a distal end portion of the front-end portion of the main body and, particularly, wherein the at least one edge portion of the anti-rotation structure includes a contoured portion thereinAres-001 NPA- 11 -PATENT within which at least a portion of the hammer of the trigger group resides when the hammer is in a cartridge firing position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
3-May-21